Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 9 and 10 in the reply filed on September 6, 2022 is acknowledged.

Claims 5-8 and 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 6, 2022.

Therefore, after the election, claims 5-8 and 11-16 are withdrawn, and claims 1-4, 9 and 10 are pending for examination, as provided with the preliminary amendment of June 29, 2020.

Drawings
The replacement drawings were received on June 29, 2020.  These drawings are approved.

Specification
The substitute specification provided June 29, 2020 is approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has in the preamble “ A method for quantifying an amine compound forming a membrane active layer before forming the membrane active layer”, but the body of the claim only describes coating a composition and analyzing distribution, so it is unclear if the amine compound has to be for forming “a membrane active layer” or if “the membrane active layer” actually needs to be formed, or only test samples or coatings of any amine compound need to be provided, for example, and the preamble is merely an intended use.  As well, the claim does not clarify what is required for a membrane layer to be considered active, other than providing an amine compound.  For the purpose of examination, any of these is understood to meet the requirements of the claim, but applicant should clarify what is actually intended, without adding new matter.  Claims 2-4 do not cure the defects of claim 1, and are therefore, also rejected.
Claim 1, line 4, “the coated surface” lacks antecedent basis.  Claims 2-4 and 9-10 do not cure this defect and are therefore also rejected.
Claim 3, line 3, it is confusing as to what is intended by “points”.  Are these places where analysis/measurement occurs?  Something else?  For the purpose of examination, a place where analysis/measurement occurs is understood to meet the requirements of the claim, but applicant should clarify what is actually intended, without adding new matter.  Claim 4 does not cure the defects of claim 3, and is therefore, also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al (US 2008/0257818) in view of Japan 2014-064989 (hereinafter ‘989).
*** Note ‘989 is used as provided with the translation provided with the IDS of June 29, 2020.***
Claim 1: Konishi teaches coating a composition including an amine compound on a support, which would provide a coated surface on the support (note 0104-0105, 0110-0111).  Konishi further teaches wanting to control the amount of unreacted amine compound in the base material of the support (note 0010) and also in the skin layer and microporous layer of the support (note 0013), where desired amounts differ based on the location (base material, microporous layer on base material, skin layer on top, so different layers) (note 0010, 0012, 0013, for example), and wants to control permeation and diffusion of amine compound into the porous support (note 0047, for example).  Konishi further provides analyzing the amount of unreacted amine component in the different layers (note 0099, Tables 1-3, where different amounts of permeation/amounts of amine for different layers is provided for the different examples, with different examples using different compositions, and support compositions, for example, note 0105, 0111, 0124, Tables 1-3, for example), and thus analyzes distribution of the amine compound by depth from the coated surface on the support.  Konishi teaches that the coating is part of a process for forming a membrane active layer (of polyamide), where the polyamide is formed by interfacial polymerization between a polyfunctional amine component/compound and a polyfunctional acid halide (note 0010), and since tests are performed to get best results, it would be suggested to be tested before the final desired active layer is formed to get the desired parameters for forming (note 0105-0109, for example).
Konishi does not teach that the measurement method for amine distribution is using an energy dispersive spcctrometer/spectroscopy (EDS) method.
However, ‘989 describes providing a composite membrane with a support membrane having a substrate and porous support layer, and a polyamide layer provided on the porous support layer by a reaction of a polyfunctional amine and a polyfunctional acid halide (abstract), where it is taught that energy dispersive X-ray spectroscopy (EDX) (where it is understood that this could also be called an EDS method, as the features of EDS provided, and a spectrometer would be needed to perform spectroscopy) can be used to determine the presence or absence of polyamide in the formed membrane, including per unit and depth (note 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konishi to use an EDS method as described by ‘989 with an expectation of providing a predictably acceptable method for determining the distribution where the amine compound would be in the depth from the coated surface of the support, since Konishi would like to control permeation and depth amounts of amine compound in the membrane, and to test for this, and ‘989 indicates that in this art, EDS is known to be used to measure materials amount and depth, and as well with the measurement of polyamide shows how EDS would be expected to be able to measure amounts of organic material with N and H.
Claim 9: As to further providing the process of claim 1 (claim 9, part a), and then providing steps b), c), d) and e) of claim 9, to determine criteria for making a membrane active layer, Konishi in view of ‘989 would provide the features of claim 1 (claim 9, part a).  Konishi would further describe providing a membrane active layer by interfacially polymerizing polyamide by coating a composition including an acyl halide compound on the surface of the support on which an amine compound is coated (note 0105, 0107, 0108, 0111, 0045, for example), giving claim 9, part b). Note that multiple test examples are provided, so one test could be for providing the coating and amine distribution of step a) and another for step b), or step a) could occur after step b) as worded.  Konishi would further indicate to derive a first evaluation result by evaluating performance for the prepared membrane active layer (note 0108, 0109, with non-satisfactory practical use indicated, than indicate performance evaluated, or at least suggested to be evaluated to determine if acceptable performance provided (so step c) provided).  Furthermore, Konishi would further indicate repeating a)-d) with at least part of the coating condition adjusted to be different (step d), note with the repeated tests with different amine aqueous solution amounts, for example 0117-0119, 0124, Tables 2, 3, which would be suggested to be analyzed for amine compound as discussed for claim 1 and also evaluated for performance, as discussed above, also note discussion for claim 10 below).   Furthermore, step e) would be suggested by Konishi which is performing tests with permeation and amounts of amine, etc. to determine the best results, so results would be compared of different tests, which would determine setting criteria  for a manufacturing conditions for the membrane active layer as claimed.   Note while Konishi checks permeation and amount of unreacted amine, it also would have been suggested to one of ordinary skill in the art that depth, amount and permeation of the amine compound would also be acceptably provided before the polymerization to also check how much permeation occurred from the amine itself, without having the polymerize, as Konishi is concerned with the amount of impregnation in different areas from the amine compound itself (note 0012-0013).
Claim 10: Konishi would suggest different conditions for different tests include varying the type of support (0124, Table 3, dope for making membrane changed) or a coating amount of the composition  (0124, Table 3), for example.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Konishi in view of ‘989 as applied to claims 1, 9 and 10 above, and further in view of Larsson (US 2010/0054982).
Claim 2: As to performing the EDS method using a plurality of line scans, Larsson describes using EDS to search for distribution of a material (here copper) in a sample through the whole height (h) (depth) of the sample, where a plurality of line scans (here 5) were used over the whole height of the sample with a length of 22 mm, with distance between each analyzed point along the scanned line of 4 microns (note 0046-0047), which would give about 250 points analyzed for each mm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konishi in view of ‘989 to perform the EDS method using a plurality of line scans as suggested by Larsson with an expectation of predictably acceptable results, because ‘989 would suggest to use EDS to determine distribution of the amine compound as discussed for claim 1 above, and Larsson would further indicate how when determining distribution of a material through the depth of the material it is known to use a plurality of line scans to examine a whole sample.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Konishi in view of ‘989 and Larsson as applied to claim 2 above, and further in view of Hagemeyer et al (US 2010/0197488).
Claim 3: As to performing the EDS method, where each line of the plurality of line scans has 400 points or more, as discussed above, Larsson notes using a plurality of line scans and describes analyzing points on the lines located 4 microns apart on each line (0047). Hagemeyer further describes scanning a material distribution (here noble metal) using EDS (energy dispersive spectrometer) where a line scan is used with 500 measurement (analysis) points and a separation between points of 1.8 microns (note 0144-0145).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konishi in view of ‘989 and Larsson to provide points of analysis on each line, and to optimize the amount of points on each line for a desired amount of coverage as suggested by Larsson and Hagemeyer with an expectation of providing a predictably acceptable EDS method, since ‘989 would suggest using EDS for the distribution analysis, Larsson would suggest using a plurality of line scans as discussed for claim 2 above, and Larsson and Hagemeyer indicates that there can be large numbers of points of analysis on each line with a variable small distance apart when performing EDS, and therefore one of ordinary skill in the art would be suggested to optimize the amount of points on the line based on the amount of coverage desired and the length of the line, and such optimization would give values of 400 points or more as claimed.  Note  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Konishi in view of ‘989, Larsson and Hagemeyer as applied to claim 3 above, and further in view of Way et al (US 2014/0251131).
Claim 4: As to the number of lines scans being 10 lines or more, and scans of 5 times or more for each line, Way further describes where membranes were analyzed using EDS where estimates were made using averages of at least 5 line scans (0127).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konishi in view of ‘989, Larsson and Hagemeyer to perform multiple line scans and average these scans for values used as suggested by Way with an expectation of providing a predictably acceptable EDS method, since ‘989 would suggest using EDS, Larsson and Hagemeyer would suggest performing multiple line scans with a large number of points as discussed above, and Way would indicate how multiple lines scans can be run and averaged for a value, and since the values for the different locations would depend on the specific line and point located at when measuring the distribution, when providing such averaging, it would be suggested to be  averages of scans repeated for each line, where Way suggests at least 5 scans, in the claimed range.  Furthermore, as to providing at 10 lines for line  scans, while Larsson describes 5 scans, as shown by Larsson and Hagemeyer there can be adjustment, such as with points, for the specific article to be treated, and for example, the number of lines would also vary based on the size of the article and amount of coverage desired so as to cover as much of the article as possible, and by optimizing for the specific article treated, at least 10 lines of line scans would be provided. Note "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Kooijman et al (US 2013/0015351) also notes EDS and x-ray energy (0003, 0033 using line scans and dwell points (0038).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718